DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (PGPUB 20160091695).

Regarding claim 1, Chen discloses an optical imaging lens assembly comprising, sequentially from an object side to an image side along an optical axis, a first lens, a second lens, a third lens, a fourth lens, a fifth lens and a sixth lens, wherein: 
the first lens has a positive refractive power an object-side surface of the first lens is a convex surface and an image-side surface of the first lens is a concave surface (110, [0060], Tables 1 and 2; 210, [0085] and Tables 3 and 4); 
the second lens has a positive refractive power or a negative refractive power, an object-side surface of the second lens is a convex surface and an image-side surface of the second lens is a concave surface (120, [0061], Tables 1 and 2; 220, [0086] and Tables 3 and 4); 
the third lens has a positive refractive power or a negative refractive power (130, [0062], Tables 1 and 2; 230, [0087] and Tables 3 and 4); 

the fifth lens has a positive refractive power, an object-side surface of the fifth lens is a concave surface and an image-side surface of the fifth lens is a convex surface (150, [0064], Tables 1 and 2; 250, [0089] and Tables 3 and 4. Note that the applicant has not specified a location for the surface shapes. Chen states that each surface of the fifth lens comprises an inflection point and provides aspheric lens data in Tables 2 or 4. This information is sufficient to determine that both surfaces have concave and convex portions.); 
the sixth lens has a negative refractive power, and an object-side surface of the sixth lens is a concave surface (160, [0065], Tables 1 and 2; 260, [0090] and Tables 3 and 45); and 
a total effective focal length f of the optical imaging lens assembly and a radius of curvature R12 of an image-side surface of the sixth lens satisfy: 
0 ≤ f/R12≤1.5 (Table 1 where f = 3.8 and R12 = 8.854 giving 0.43; Table 3 where f = 4.00 and R12 = ∞ giving 0.0).

Regarding claim 2, Chen discloses wherein an effective focal length f5 of the fifth lens and an effective focal length f6 of the sixth lens satisfy: 
-5.0 < f5/f6 < - 1.0 (At least Table 1 where f5 = 4.65 and f6 = -4.14 giving -1.1).

Regarding claim 3, Chen discloses wherein an effective focal length f1 of the first lens and a radius of curvature R1 of the object-side surface of the first lens satisfy:
2.0 ≤ f1/R1 ≤ 2.5 (At least Table 1 where f1 = 3.45 and R1 = 1.544 giving 2.2).

Regarding claim 4, Chen discloses wherein an effective focal length f5 of the fifth lens and a radius of curvature R10 of the image-side surface of the fifth lens satisfy:
2.0 < |f5/R10| < 9.0 (At least Table 3 where f5 = 6.02 and R10 = 2.828 giving 2.1).


1.0 < If/f5| + |f/f6| < 2.5 (At least Table 1 where f = 3.8, f5 = 4.65 and f6 = -4.41 giving 1.7).

Regarding claim 6, Chen discloses wherein an effective focal length f6 of the sixth lens and a center thickness CT6 on the optical axis of the sixth lens satisfy:
8 < |f6/CT6| < 20 (At least Table 1 where f6 = -4.14 and CT6 = .3 giving 13.8).

Regarding claim 7, Chen discloses wherein a radius of curvature R3 of the object-side surface of the second lens and a radius of curvature R4 of the image-side surface of the second lens satisfy: 
2.5<(R3+R4)/(R3-R4)<6.0 (At least Table 1 where R3 = 2.66 and R4 = 1.60 giving 4.0).

Regarding claim 8, Chen discloses wherein a radius of curvature R11 of the object-side surface of the sixth lens and a radius of curvature R12 of an image-side surface of the sixth lens satisfy: 
-3.0<R11/R12<0 (At least Table 1 where R11 = -2.98 and R12 = 8.85 gives -0.33).

Regarding claim 11, Chen discloses wherein a center thickness CT1 on the optical axis of the first lens and a center thickness CT6 on the optical axis of the sixth lens satisfy: 
1.0<CT1/CT6<4.0 (At least Table 1 where CT1 = .521 and CT6 = .3 giving 1.7).

Claim(s) 14 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (PGPUB 20130329306).

Regarding claim 14, Tsai discloses an optical imaging lens assembly comprising, sequentially from an object side to an image side along an optical axis, a first lens, a second lens, a third lens, a fourth lens, a fifth lens and a sixth lens, wherein: 

the second lens has a positive refractive power or a negative refractive power, an object-side surface of the second lens is a convex surface, and an image-side surface of the second lens is a concave surface (320, [0107] and Tables 6 and 7); 
the third lens has a positive refractive power or a negative refractive power (330, [0108] and Tables 6 and 7); 
the fourth lens has a positive refractive power or a negative refractive power, and an object-side surface of the fourth lens is a concave surface (340, [0109] and Tables 6 and 7); 
the fifth lens has a positive refractive power, an object-side surface of the fifth lens is a concave surface, and an image-side surface of the fifth lens is a convex surface (350, [0110] and Tables 6 and 7 And, similar to above, note that the fifth and sixth lenses are aspheric with inflection points and are therefore concave and convex along both surfaces); 
the sixth lens has a negative refractive power, and an object-side surface of the sixth lens is a concave surface (360, [0111] and Tables 6 and 7); and 
a spaced distance T56 on the optical axis between the fifth lens and the sixth lens, a spaced distance T12 on the optical axis between the first lens and the second lens, a spaced distance T23 on the optical axis between the second lens and the third lens, and a spaced -5-distance T34 on the optical axis between the third lens and the fourth lens satisfy:
1.5 ≤ T56/(T12+T23+T34) ≤ 3.0 (Table 6 where T56 = 0.756, T12 = 0.112, T23 = 0.188 and T34 = 0.188 giving 1.54).

Regarding claim 22, Tsai discloses wherein a total effective focal length f of the optical imaging lens assembly, an effective focal length f5 of the fifth lens and an effective focal length f6 of the sixth lens satisfy: 
1.0<|f/f5|+|f/f6|<2.5 (Table 6 where f = 3.61, f5 = 3.87 and f6 =-6.40 giving 1.49).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen.

Regarding claim 9, Chen does not disclose wherein a distance TTL on the optical axis from a center of the object-side surface of the first lens to an image plane of the optical imaging lens assembly and a sum of spaced distances ∑AT on the optical axis between any two adjacent lenses of the first lens to the sixth lens satisfy: 
2.0<TTL/∑AT<3.0.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as distances, lens surface radii and angles in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.


Regarding claim 10, Chen does not disclose wherein the distance TTL on the optical axis from the center of the object-side surface of the first lens to the image plane of the optical imaging lens assembly and half of a diagonal length ImgH of an effective pixel area on the image plane of the optical imaging lens assembly satisfy: 
TTL/ImgH<1.5.
Chen’s disclosure teaches that TL/ImgH < 1.75 should be satisfied ([0051]). Due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as distances, lens surface radii and angles in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the width or image height of the system to satisfy TTL/ImgH<1.5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would have sought to adjust the width or image height of the system motivated by improving system compactness ([0051]).


Claims 25, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Chen.

Regarding claim 25, Tsai does not disclose wherein the effective focal length f5 of the fifth lens and the effective focal length f6 of the sixth lens satisfy: 
-5.0< f5/f6 < -1.0.
However, Chen teaches a similar lens system comprising six lenses arranged +, -, +, -, +, - (Table 1) wherein the following condition is satisfied:
-5.0< f5/f6 < -1.0 (Table 1 where f5 = 4.65 and f6 = -4.14 giving 1.12).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Tsai and Chen such that the focal length of the fifth and sixth lenses satisfied the condition above motivated by improving image quality.

Regarding claim 29, Tsai does not disclose wherein an effective focal length f1 of the first lens and a radius of curvature R1 of the object-side surface of the first lens satisfy: 
2.0<f1/R1<2.5.
However, Chen teaches a similar lens system comprising six lenses arranged +, -, +, -, +, - (Table 1) wherein the following condition is satisfied:
2.0 ≤ f1/R1 ≤ 2.5 (At least Table 1 where f1 = 3.45 and R1 = 1.544 giving 2.2).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Tsai and Chen such that the expression was satisfied motivated by improving image quality.

Regarding claim 30, modified Tsai does not disclose wherein an effective focal length f5 of the fifth lens and a radius of curvature R10 of the image-side surface of the fifth lens satisfy:
2.0 < |f5/R10| < 9.0.
However, Chen teaches a similar lens system comprising six lenses arranged +, -, +, -, +, - (Table 3) wherein the following condition is satisfied:

It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Tsai and Chen such that the expression was satisfied motivated by improving image quality.

Claims 27, 31, 33 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai.

Regarding claim 27, Tsai discloses an optical imaging lens assembly comprising, sequentially from an object side to an image side along an optical axis, a first lens, a second lens, a third lens, a fourth lens, a fifth lens and a sixth lens, wherein:
the first lens has a positive refractive power, an object-side surface of the first lens is a convex surface and an image-side surface of the first lens is a concave surface (310, [0106] and Tables 6 and 7); 
the second lens has a positive refractive power or a negative refractive power, an object-side surface of the second lens is a convex surface, and an image-side surface of the second lens is a concave surface  (320, [0107] and Tables 6 and 7); 
the third lens has a positive refractive power or a negative refractive power (330, [0108] and Tables 6 and 7); 
the fourth lens has a positive refractive power or a negative refractive power, and an object-side surface of the fourth lens is a concave surface (340, [0109] and Tables 6 and 7); 
the fifth lens has a positive refractive power, an object-side surface of the fifth lens is a concave surface, and an image-side surface of the fifth lens is a convex surface (350, [0110] and Tables 6 and 7 And, similar to above, note that the fifth and sixth lenses are aspheric with inflection points and are therefore concave and convex along both surfaces);
 the sixth lens has a negative refractive power, and an object-side surface of the sixth lens is a concave surface (360, [0111] and Tables 6 and 7. 
Tsai does not disclose a spaced distance T56 on the optical axis between the fifth lens and the sixth lens and a paced distance T23 on the optical axis between the second lens and the third lens satisfy:

Tsai discloses T56/T23 is 4.02 (Table 6 where T56 is 0.756 and T23 is 0.188), which is just 0.48 from 4.5. This difference is less than 9% of the total range of the condition.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust T56 or T23 to the claimed range above since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to reduce the size of the system.

Regarding claim 31, modified Tsai discloses wherein a total effective focal length f of the optical imaging lens assembly, an effective focal length f5 of the fifth lens and an effective focal length f6 of the sixth lens satisfy: 
1.0<|f/f5|+|f/f6|<2.5 (Table 6 where f = 3.61, f5 = 3.87 and f6 =-6.40 giving 1.49).

Regarding claim 33, modified Tsai does not disclose wherein a distance TTL on the optical axis from a center of the object-side surface of the first lens to an image plane of the optical imaging lens assembly and half of a diagonal length ImgH of an effective pixel area on the image plane of the optical imaging lens assembly satisfy: 
TTL/ImgH<1.5.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as distances, lens surface radii and angles in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the width or image height of the system to satisfy TTL/ImgH<1.5, since it has been 

Regarding claim 37, Tsai does not disclose wherein a distance TTL on the optical axis from a center of the object-side surface of the first lens to an image plane of the optical imaging lens assembly and a sum of spaced distances ∑AT on the optical axis between any two adjacent lenses of the first lens to the sixth lens satisfy: 
2.0<TTL/∑AT<3.0.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as distances, lens surface radii and angles in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the width of the system or the distance between any two particular lenses to satisfy 2.0<TTL/∑AT<3.0, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would have sought to adjust the distances between lenses motivated by improving image quality for a particular imaging utility.

Response to Arguments
Applicant's arguments filed 8/12/2021 have been fully considered but they are not persuasive. 

as a whole, is convex in Chen. And, the applicant argues that “the fifth lens having a convex object-side surface with an inflection point in Chen is different with the fifth lens having a concave object-side surface with a smooth surface.” The office respectfully disagrees. The office will focus on the first embodiment of Chen in these arguments, but the argument supporting the second embodiment of Chen and the fifth lens of Tsai is the same. The office rejected the limitation to the shape of the fifth lens with the aspheric lens of Chen described in [0064], Table 1 and Tables 2 from the first embodiment and also [0087] Tables 3 and 4 from the second embodiment. Presented below, each surface of the lens has the required shape found in the limitation. Chen discloses “an object-side surface of the fifth lens is a concave surface” and “an image-side surface of the fifth lens is a convex surface” as required (Note that the following graph is attached to this action as NPL):

    PNG
    media_image1.png
    682
    1213
    media_image1.png
    Greyscale


Applicant’s claim does not require that the entire surface of the lens be convex or concave. Rather applicant requires that an object-side surface and -an image-side surface have a particular shape. There is nothing in the claim that requires or suggests the shape being claimed describes the entirety of In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Generally, in these types of cases, the prior art claims the shape of the lens at the paraxial region. An amendment requiring the shape of the fifth lens on the object-side surface paraxial region to be concave would overcome the current rejection, for example.
Applicant argues on page 10 that it would not have been obvious to adjust the ratio of TTL/ImgH of Chen and Tsai to be less than or equal to 1.5 because one would need to go through “unlimited experiments and analysis to determine the setting of the ratio of TTL to ImgH. The office respectfully disagrees. Little to no experimentation is required to change the ImgH of a lens system. According to the applicant’s specification the ImgH is “half of a diagonal length ImgH of an effective pixel area on the image plane” ([11] of applicant’s specification). Changing the size of the pixel area requires no experimentation as it is a function of the size of the sensor at the image plane. One having ordinary skill would know how to select a sensor size for their particular utility. For example, one may want to select a smaller ImgH in order to reduce the size of the device or may pick a larger sensor in order to acquire more light information. Further, adjusting the overall length of the system is also within the ordinary skill in the art. The calculations required to produce a lens system are well known and can be easily determined using conventional lens design software. Finally, solving the problem of the TTL/ImgH ratio for this particular lens arrangement has been solved in the art:

Lee et al. – PGPUB 20170219803 – see paragraphs [0045] for condition 2 and [0012] for the powers of the lens system.

Chen et al. – PGPUB 20130235473 – [0080] for TTL/ImgH ratio and [0033]-[0038] for lens powers.

The ratio of TTL/ImgH appears often in the prior art and is well known for improving the compactness of a lens system (See Lee [0045] for example).
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  MPEP § 2131.
It is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting  In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872